ON state’s motion for rehearing.
HAWKINS, Presiding Judge.
A re-examination of the affidavits and counter affidavits attached to the motion for new trial, and the State’s answer thereto, leaves us of the opinion that the judgment of conviction was properly ordered reversed and remanded.
It is necessary, however, to advert to some matters in our original opinion which we think should be modified.
When Mrs. Wagley’s evidence was tendered it appears as a predicate for the receipt in evidence of statements made by deceased to her as it was developed that deceased said she had been a “sweet little wife,” and also spoke of his wishes about how he should be buried, and like matters. These statements were withdrawn from the jury, but Mrs. Wagley’s evidence as to what deceased said to her "about the shooting was admitted. In view of the withdrawal by the court of the matters mentioned, we assume that the statement made by deceased to his wife about the shooting was admitted as a res gestae statement. In so far as the statements withdrawn from the jury might bear upon the condition of deceased’s mind and his apprehension of approaching death either at the time he told his wife, or later told his father, as to how the killing occurred, the statements were admissible on the predicate for a dying declaration. As it appears to us from the record now before us deceased’s statement that he had a “sweet little wife” does not seem relevant as establishing the predicate mentioned. The other two statements so withdrawn do appear relevant on that issue as we understand the present record.
The rule governing in cases of this kind is clearly laid down by this court in Downing v. State, 20 S. W. (2d) 202, in which the court said: “As a predicate for receiving in- evidence a dying declaration, it is not essential that the declarant shall- state in specific terms that he is conscious'of impending death. It is enough if it satisfactorily appears.:in .any mode that they were under that sanction,:, whether:.'it::be .proved by *488the express language of the declarant, or be inferred from his evident danger, or the opinions of the medical or other attendants stated to him, or from his conduct or other circumstances of the case; all of which are resorted to in order to ascertain the state of the declarant’s mind. Hunnicutt v. State, 18 Tex. App. 499, 51 Am. Rep. 330. See collation of authorities in Vernon’s Tex. Code Cr. Proc., 1925, Vol. 2, p. 805.” See also Branch’s Ann. Tex. P. C., Sec. 1863, p. 1035, and cases cited.
Upon another trial an issue may be drawn as to the predicate for admission of a dying declaration and calling for proper instructions to the jury upon that question. It is anticipatory of such contingency that we have thought it necessary to write as we have on the present motion.
The motion for rehearing is overruled.